Citation Nr: 0630870	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-38 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for rectal carcinoma, 
claimed as due to exposure to Agent Orange in service.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Watson, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim of service 
connection for rectal carcinoma due to in-service exposure to 
herbicide agents.  This case has since been transferred to 
the jurisdiction of the RO in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange or other herbicide agents during that time.

2.  Rectal carcinoma is not a disease for which service 
connection can be presumed to be associated with exposure to 
Agent Orange or other herbicide agents.

3.  Rectal carcinoma is not attributable to service nor were 
manifestations of rectal carcinoma present within one year of 
service separation. 


CONCLUSION OF LAW

Rectal carcinoma, claimed as the residual of exposure to 
Agent Orange, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002) & Supp. 2005; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West Supp. 2005); 
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The March 2004 letter also 
told the claimant to provide any relevant evidence in the 
claimant's possession, and it further identified possible 
sources of evidence.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Agent Orange Exposure

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes mellitus, and chronic 
lymphocytic leukemia. 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The veteran's DD214 shows that he was a helicopter crew chief 
and earned a Vietnam Campaign Medal and Vietnam Service Medal 
with two Bronze Stars, and his service personnel records 
confirm service in the Republic of Vietnam.  This is 
consistent with the veteran's claims that he was stationed in 
Vietnam during the period for which presumptive exposure to 
Agent Orange applies.  Thus, it is presumed that the veteran 
was exposed to Agent Orange or other herbicides.

The veteran maintains that his rectal carcinoma is a result 
of this exposure to Agent Orange during his service in 
Vietnam.  The veteran served in the Republic of Vietnam 
during the Vietnam era; as such, he is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
period of service.  Rectal carcinoma is not included in the 
conditions presumed to be the result of exposure to Agent 
Orange, as listed above.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.309(e).  Therefore, the veteran's rectal carcinoma is not 
presumed to be the result of Agent Orange exposure.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Accordingly, the Board must consider if direct 
service connection is warranted.


Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
malignant tumors will be presumed to have been incurred in 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records are devoid of any evidence of 
rectal carcinoma.  The discharge examination is negative for 
rectal carcinoma.  Examinations of the genitourinary system, 
anus, and rectum, were normal.  Furthermore, the service 
medical records are otherwise negative for any complaints, 
findings, treatment, or diagnosis of rectal carcinoma.

Post-service, the record reflects that in approximately June 
2003, over 35 years after the veteran's separation from 
service, he was diagnosed as having rectal cancer, likely 
stage B2 adenocarcinoma.  The veteran has submitted numerous 
private medical reports confirming that diagnosis.  No 
competent medical evidence relates the veteran's rectal 
carcinoma to service nor does any competent medical evidence 
date of the onset of manifestations to within one year of 
service separation.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu, supra.  The 
Board notes that while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

There is no competent medical evidence of any link between 
his current diagnosis and service.  The service medical 
records are negative.  There was no chronic disease during 
service.  There is no record of manifestations of the cancer 
within one year of service separation.  There is no record of 
rectal carcinoma for over three decades after service; thus, 
there is no continuity of symptomatology.  As noted, the 
veteran is not competent to make a causal link or to state 
the etiology of his currently diagnosed rectal carcinoma.  
Rather, the competent medical evidence shows that rectal 
carcinoma began decades after the veteran was separated from 
service and unrelated thereto.  Despite the veteran's 
contentions that his carcinoma is related to service, the 
record is devoid of competent supporting evidence.

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for rectal carcinoma is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


